Broyles, J.
1. Under the conflicting evidence and the defendant’s statement at the trial, the jury would have been authorized to And a verdict of murder, or of voluntary manslaughter, or justifiable homicide. The trial judge therefore did not err in charging the jury on the law of voluntary manslaughter.
2. The court did not err in refusing to give the requested instructions set out in paragraphs 2, 3, 4 and 5 of the amendment to the motion for a' new trial. While the requests contain correct statements of law, under the evidence these were not involved as issues in the case.
3. The evidence authorized the verdict; no error of law appears, and the judgment overruling the motion for a new trial is Affirmed.